Title: From Thomas Jefferson to La Valette, 31 December 1786
From: Jefferson, Thomas
To: La Valette, Charles François Chandéon, Chevalier de



Dear Sir
Paris dec. 31. 1786.

I must beg your pardon for having been so long in answering your note, but it has not been in my power to do it sooner. I send you by the bearer five hundred and forty livres, which I think you said was the sum due you from M. La Fleury, and I will beg of you in return M. La Fleury’s note to be assigned to me, constituting me his creditor instead of yourself, together with the letter of his hommes d’affaires engaging the paiment out of the interest due to La Fleury from the United states. I shall be happy to have news of your health and whether you have missed your fever yet. I am with very sincere esteem and respect Dr. Sir Your most Obedt. & most humble servt.,

Th: Jefferson

